The State of e/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 21, 2015

                                     No. 04-15-00207-CR

                                   Jessica G. CASTILLO,
                                          Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                  From the County Court at Law No. 4, Bexar County, Texas
                                  Trial Court No. 458109
                         Honorable Jason Garrahan, Judge Presiding


                                       ORDER
         In these companion cases, Appellant’s briefs were due on June 17, 2015. See TEX. R.
APP. P. 38.6(a). We granted Appellant’s first motions for extensions of time to file the briefs
until July 17, 2015. On July 20, 2015, Appellant filed second motions for extension of time to
file the briefs until August 17, 2015, for a total extension of sixty days.
       Appellant’s motions are GRANTED. Appellant must file the briefs not later than August
17, 2015. NO FURTHER EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEFS
WILL BE GRANTED.
       If Appellant fails to file the briefs as ordered, we may abate these appeals and remand
them to the trial court for abandonment hearings. See id. R. 38.8(b); Samaniego v. State, 952
S.W.2d 50, 52–53 (Tex. App.—San Antonio 1997, no pet.).




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court